DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim(s) 1-15 and 32-34 in the reply filed on 7-28-22 is acknowledged. The traversal is on the ground(s) that Nakamoto (EP 0 462 586 A2; applicant referred to same reference as Kabushiki) does not teach the common technical. This is not found persuasive because Nakamoto teaches providing a first fibrous layer consisting of a self-supporting sheet of fibrillated fibers on at least one of the two opposite faces (of the stack) along with further adhesive consisting of adhesive suitable for bonding the self-supporting sheet to the at least one opposite face to form a modified stack. Specifically, woody material – such as wood of Douglas fir rotary veneer – is finely pulverized (i.e. providing fibrillated fibers) into wood powder and sprayed on top with a melamine resin adhesive to prepare an MDF material. MDF material, in the art, means “medium density fiberboard” which is in sheet form (i.e., self-supporting sheet of fibrillated fibers) (p4 L42-44). The requirement is still deemed proper and is therefore made FINAL. Claim(s) 16-17 and 19-30 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Drawings
The drawing is objected to because in Figure 1, “1.5” has not been defined in the drawings or in the instant specification such that one cannot determine what it represents. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: references to claims 1 and 16 should be removed in that if the case issues, the claim numbers may be incorrect (pg1 ¶1; pg2, final two paragraphs). Appropriate correction is required.
Claim Objections
Claim(s) 11 and 13 is/are objected to because of the following informalities: (a) claim 11 (L7), “suitable” should be removed and (b) claim 13 (L3), “formed” should read “form”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (L3-4), it is not clear what is intended by “providing a wood-based material in the form of a plurality of layers comprising the wood based material” (emphasis added). The structure intended is not clearly defined.
Claim 1 (L12-13), “the at least one opposite face” lacks antecedent base in that the multi-ply wood panel has not been previously recited to have at least one opposite face – the two opposite faces (L9-10) refers to two opposite faces of the stack.
Claim 1 (L13), the claim does not clearly set forth how the self-supporting sheet coats a face since the sheet is solid self-supporting sheet and not a coating.
Claim 2 (L2) is indefinite in that the antecedent basis of “both opposite faces” is not clearly defined in that opposite faces have been recited for the stack of claim 1 – but not for the multi-ply wood panel.
Claim 2 (L2), the antecedent basis of “layer of fibrillated fibers” is not clearly defined. Does this refer to the fibrillated fibers of the sheet?
Claim 3 (L2) is indefinite in that the antecedent basis of “both opposite faces” is not clearly defined in that opposite faces have been recited for the stack of claim 1 – but not for the multi-ply wood panel.
Claim 5, where applicant acts as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, the written description must clearly redefine the term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The issue is that claim 5 (L3) recites a common material: “high density fiberboards”. The specification (p8 ¶2) recites that common “high density fiberboards” is “commonly abbreviated “HDF””. However, the specification (p7 ¶2-4) also indicates that “HDF” means the following:

    PNG
    media_image1.png
    283
    668
    media_image1.png
    Greyscale

The term “high density fiberboards” in claim 5 is indefinite because the specification recites two different definitions of HDF – one common definition at page 2 (¶2-), and one redefined definition at page 7 (¶2-4).
Claim 6 (L2), “the self-supporting fibrous sheet” lacks antecedent basis.
Claim 7 (L3), the antecedent of “adhesive” resin is not clearly defined. It is not clear if this refers to the adhesive in claim 1 at line 5 or claim 1 at line 9.
Claim 8 (L2-3), “the self-supporting fibrous sheets” lacks antecedent basis.
Claim 10 (L2), it is not clear what “at all” is intended to mean in that in claim 1 the stack (as part of the modified stack) is pressed.
Claim 11 (L7), “said first fibrous sheet” lacks antecedent basis.
Claim 11 (L9), “the opposite side” and “the second layer” lack antecedent basis.
Claim 11 (L10), the antecedent basis of “adhesive” is not clearly defined. Different adhesives have been previously recited in claims 11 and claim 1 (from which claim 11 depends).
Claim 11 (L11), “the opposite side” lacks antecedent basis.
Claim 11 (L15), “the layered structure” lacks antecedent basis.
Claim 12 (L1-2), “the steps of forming the layered structure” lacks antecedent basis (emphasis added).
Claim 12 (L2 – both occurrences), “the layered structure” lacks antecedent basis.
Claim 32 (L2), the term “glossy” is a relative term which renders the claim indefinite. The term “glossy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 34 (L2), conferring “properties of gloss” renders the claim indefinite in that the properties are not defined in the claim or the specification – and the specification does not provide guidelines to determine these properties
Claim 34 (L2), the term “gloss” is a relative term which renders the claim indefinite. The term “gloss” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakamoto (EP 0 462 586 A2).
Claim 1, Nakamoto (Example 1) teaches a method of producing a multi-ply wood panel (forming a layered structure) including providing a wood-based material in the form of a plurality of layers including the wood-based material. Specifically, the instant specification defines the term “wood based” as covering wood veneer (pg4 ¶2). Nakamoto teaches wood veneer (p4 L37); thus, Nakamoto teaches wood-based material. Nakamoto teaches providing wood-based material (i.e. veneer) in the form of a plurality of layers including the wood-based material (i.e. including veneer; p4 L37-40).
Nakamoto teaches providing an adhesive for bonding the plurality of layers to each other (p4 L37-40).
Nakamoto teaches arranging the wood-based material and the adhesive in alternating order to form a stack which necessarily has two opposite faces (p4 L37-40). 
Nakamoto teaches providing a first fibrous layer consisting of a self-supporting sheet of fibrillated fibers on at least one of the two opposite faces (of the stack) along with further adhesive consisting of adhesive suitable for bonding the self-supporting sheet to the at least one opposite face to form a modified stack. Specifically, woody material – such as wood of Douglas fir rotary veneer – is finely pulverized (i.e. providing fibrillated fibers) into wood powder and sprayed on top with a melamine resin adhesive to prepare an MDF material. MDF material, in the art, means “medium density fiberboard” which is in sheet form (i.e., self-supporting sheet of fibrillated fibers) (p4 L42-44). The MDF is contacted with one of the two opposite faces of the stack to form a modified stack (p4 L44-45).	Nakamoto teaches pressing, in a hot press, the modified stack to form a multi-ply wood panel having at least one opposite face coated with the self-supporting sheet (p4 L46).
Claims 2-3, Nakamoto teaches placing another self-supporting sheet of fibrillated fibers on a face of the modified stack opposite to the at least one opposite face (p4 L48-49) – thus having such on both faces of the multi-ply wood panel.
Claim 4, Nakamoto teaches that the fibrillated fibers are wood (i.e. cellulosic) and woody (lignocellulosic) fibers (p4 L35-41).
Claim 5, Nakamoto teaches that the self-supporting sheet is medium density fiberboard. See the discussion of claim 1 above under 35 U.S.C. 102(a)(1)/(a)(2).
Claim 6, in Example 1, Nakamoto teaches that the self-supporting sheet has a thickness of 1mm which value falls within the claimed range of 1-10mm (c4 L48-49).
Claim 8, in Nakamoto the woody material – such as wood of Douglas fir rotary veneer – is finely pulverized (i.e. providing fibrillated fibers) into wood powder and sprayed on top (i.e. impregnation of fibers/resin combination) with a melamine resin adhesive.
Claim 9, Nakamoto teaches that the modified stack is pressed where this pressing necessarily has a compression strength. Nakamoto teaches that the modified stack pressing is performed for 10 minutes at 130oCelsius and 12kg/m2 (i.e. one press; p4 L46-47).
Claim 13, Nakamoto teaches that the modified stack is pressed to form the multi-ply wood panel at 130oCelsius and 12kg/m2 (i.e. 1MaP) which values fall within the claimed ranges of 80-170oC and about 1 to about 10Mpa (p4 L46-47).
Claim 15, Nakamoto teaches that the wood-based material is wood veneer (p4 L37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto as applied to claims 1-6, 8-9, 13, and 15 above, and further in view of Evers (US 2007/0218306 A1).
Claim 7, Nakamoto does not teach the melamine resin comprises, instead, one of the adhesive materials listed in claim 7.
However, Evers teaches an adhesive for bonding two wood veneer layers together (c1 ¶1). The adhesive comprises melamine in combination with formaldehyde and/or urea (¶12). This adhesive allow for the wood veneer layers to maintain mechanical properties such as shear strength (¶4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Nakamoto the use of the adhesive of Evers (melamine with formaldehyde) to allow the multi-ply wood panel to maintain mechanical properties such as shear strength.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto.
Claim 10, Nakamoto does not teach that the stack is pressed to a compression strength amounting to less than 50% of a predetermined compression strength of the multi-ply wood panel. Nakamoto uses a compression strength by pressing to decrease a thickness of the MDF (Example 1). This is an indication of the compression strength being a result effective variable in that the compression strength effects this thickness. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the compression strength of Nakamoto during pressing to achieve an optimal thickness. 
Also, the compression strength relative to the compression strength of the multi-ply wood panel cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Nakamoto, teaches the general conditions of the claim in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
	Claims 11-12, the above discussion of Nakamota applies herein. Further, Nakamoto does not teach that the adhesive is applied to the stack, for the second sheet of fibrillated fibers, and then the fiber sheet-like structure is applied thereto (claim 11: L11-13). However, for the second side of the multi-ply wood panel – with respect to placement of the adhesive on the panel instead of the fibrillated fibers – it is well-known and conventional to place an adhesive on either surface depending upon which would be most useful, in the absence of unexpected results. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in Nakamoto for this reason.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto as applied to claims 1-6, 8-9, 13, and 15 above, and further in view of Fritz (US 3,491,989).
Claim 14, Nakamoto teaches that the modified stack is pressed to form the multi-ply wood panel at 130oCelsius and 12kg/m2 (i.e. 1MaP) which values fall within the claimed ranges of about 100 to about 160oC and about 1 to about 3Mpa (and 0.1-1MPa) (p4 L46-47).
Claim 14, Nakamoto does not teach pre-heating the modified stack to 10-40oC.
However, Fritz teaches pre-heating laminated wood veneer to aid in releasing the adhesive properties of the adhesive between veneer layers of the laminated wood veneer for good adhesion (c1 L39 – c2 L6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Nakamoto a pre-heating of the modified stack in that Fritz teaches pre-heating laminated wood veneer to aid in releasing the adhesive properties of the adhesive between veneer layers of the laminated wood veneer for good adhesion.
The temperature of the pre-heating effects the release of the adhesive properties of the adhesive between veneer layers of the laminated wood veneer. This is an indication of the pre-heating temperature being a result effective. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the pre-heating temperature of Nakamoto modified to achieve optimal release of the adhesive properties. 
Also, the pre-heating temperature cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Nakamoto modified by Fritz teaches the general conditions of the claim in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto as applied to claims 1-6, 8-9, 13, and 15 above, and further in view of Okuda (US 4,829,108).
Claims 32-34, Nakamoto does not teach coating the multi-ply wood panel with a polymeric layer that provides the multi-ply wood panel with a glossy surface – where the polymeric layer is one of the materials listed in claim 33 and contains pigment (claim 34) capable of conferring properties of gloss to the polymeric layer.
However, Okuda teaches coating a wood surface with a polymeric layer that provides a glossy surface – where the polymeric layer is a set thermoset polymer having pigment therein to confer a gloss appearance (c1 ¶1; c1 L65 to c2 L23; c2 L48-57). The polymeric layer has excellent film properties and is easy to handle.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Nakamoto coating the multi-ply wood panel with a polymeric layer that provides the multi-ply wood panel with a glossy surface – where the polymeric layer is a set thermoset containing pigment – capable of conferring the gloss – in that Okuda teaches coating a wood surface such as where the coating has excellent film properties and is easy to handle.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Pollmeier (WO 2016/110414 A1) teaches a pre-heating of a layered wood structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745